EXHIBIT 10.132
 
Logic Terms + Conditions ::  Time and Materials Contract
 
 
Client: Performance Health Technologies
 
Project: The Bug
 
Date: August 8, 2008
 
Revision: D
 
 
 
1.  
Definition:  This is a Time and Materials contract.  Client agrees to pay Logic
Product Development Company (hereafter “Logic”) for all services provided to or
on behalf of Client (the “Services”) at the hourly rates quoted below and to
reimburse Logic for materials purchased in the course of the project with the
Materials Acquisition fees as stated below.

 
2.  
Estimated Project Fees:  The estimated fees for this project are based on
Logic’s current understanding of the scope and assumptions listed in the
Technical Approach/Statement of Work document.  These estimates represent
Logic’s best effort at predicting the expense for the project and may change
during the course of the project.

 
3.  
Authorization.  Client’s endorsement of the terms and definition of scope under
Project Authorization will initiate the project.  Client’s purchase order will
be used by Logic Accounts Payable department to identify the project during
invoicing, but any inconsistent or supplemental terms or conditions contained in
Client’s purchase order or any other Client document shall not become part of
the contract between Logic and Client.

 
4.  
Down Payment. Logic requires payment in the amount of 25% of the estimated price
of the authorized phase or phases before beginning work on a project (hereafter
“Down Payment”).  The Down Payment will apply to the final installments of
progress billing.

 
5.  
Payment Terms.  For projects lasting more than thirty (30) days, Logic will
issue monthly progress billings with terms of Net thirty (30) days.  Logic will
send final billings immediately upon conclusion of all projects for which it has
received Client’s written approval.  Accounts past forty-five (45) days will be
charged a 0.75% finance fee for every fifteen (15) days over Net thirty (30)
days.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.  
Project Continuation.  Logic requires that accounts not exceed the payment terms
of Net thirty (30) days.  Accounts past thirty (30) days will immediately be
placed on hold and internal resources will be reallocated until the account is
paid.

 
7.  
Project Expenses. Project related expenses not itemized in this proposal
including, but not limited to, travel expenses and special materials must be
pre-approved by Client and are an added expense (collectively “Project
Expenses”).  Project materials will be billed at cost plus an 18% materials
acquisition fee (hereafter “Project Materials”).  Any required materials
purchase over five thousand ($5000.00) dollars will be immediately invoiced per
the terms in paragraph 3.

 
8.  
Project Variations.  The scope, structure, and estimated fees for this proposal
are based on our understanding of the project requirements at the point of
project initiation.  If project requirements or assumptions change during
project execution, Logic will provide the Client with recommendations for
project changes and associated cost re-estimations.

 
9.  
Billing Rates.  Billing rates quoted in this proposal are valid for the duration
of the proposed project.  Logic’s billing rates are adjusted annually.  Project
additions or modifications adding to the expense of this proposal, occurring
after January 1 of the following year, may be subject to new rates.  Logic will
inform Client of any rate changes as part of the proposed project additions.

 
10.  
Quote Expiration.  The project estimates and schedules outlined in this specific
proposal are valid for thirty (30) days from the date of the proposal.  Logic
reserves the right to review and adjust these estimates and schedules if client
does not approve of the proposal within thirty (30) days.

 
11.  
Termination.  Client may cancel a project or put it on hold at anytime with a
written notice to Logic.  Client agrees to pay Logic for all work performed, per
the terms of this Agreement, to the date that the cancellation is received.

 
12.  
Termination Fee.  If a project is cancelled [or put on hold] by the Client
pursuant to the terms of Section 11 above, then the Client shall pay to Logic a
termination fee (a “Termination Fee”) in an amount equal $8000. This is in
addition to the cost of any work already preformed to date. The Termination Fee
shall be payable by the Client to Logic within ten days following the
termination date.

 
13.  
Sales and Use Tax Fees.  Logic's design fees estimated in this proposal do not
include sales or use taxes.  Logic pays sales and use tax on all goods and
services that Logic purchases for the Client and .

 
 
 

--------------------------------------------------------------------------------

 
         
and will pass these taxes on during billing.  The Client agrees to pay Logic for
any sales and use taxes levied against Logic during or after the project for
services rendered or materials supplied to the Client by Logic.

 
 
14. 
 Intellectual Property Ownership.

 
1.  
Assignment of Intellectual Property.  Following receipt of all payments in full
for all fees, Project Expenses, Project Materials, and work product conceived,
discovered, created, developed or reduced to practice by Logic on behalf of
Client in connection with all Services provided to or on behalf of client, Logic
will assign and transfer all rights, title, and interest in and to all
copyrightable material, notes, records, drawings, designs, inventions,
improvements, developments, discoveries including any trade secrets, copyrights,
patents, mask work rights or other intellectual property rights relating thereto
(collectively, “Client Intellectual Property”).

 
2.  
Excluded Intellectual Property.  Client acknowledges that the following shall
not constitute Client Intellectual Property:  (i) information, materials, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and information that was developed, owned by or licensed to Logic prior to the
execution of this Agreement; (ii) information that is publicly known or becomes
publicly known through no acts of Logic; and (iii) information, materials,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries and information developed in whole or in part by Logic that are
unrelated to the Services provided by Logic hereunder.

 
3.  
Further Assurances.  Following receipt of all payments in full for all amounts
owed to Logic hereunder, Logic agrees to assist Client, or its designee, at the
Client’s expense, in every proper way to secure the Client Intellectual Property
in any and all countries, including the disclosure to the Client of all
pertinent information and data with respect to all Client Intellectual Property,
the execution of all applications, specifications, oaths, assignments and all
other instruments that the Client may deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Client, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to all Client Intellectual Property.  Logic also agrees that
Logic’s obligation to execute or cause to be executed any such instrument or
papers shall continue after the termination of this Agreement.

 
15.  
Confidentiality.  Logic will take reasonable measures to maintain the
confidentiality of Client's product information as defined by the Client’s
confidentiality agreement.  Client acknowledges and agrees that the existence of
the relationship between Logic and Client is not confidential unless otherwise
instructed by the Client.  If the Client notifies Logic in writing that the
relationship with Logic is confidential, Logic will only disclose the existence
of such relationship with prior approval of the Client.

 
16.  
Project Disclosure.  Logic’s viability in the marketplace is dependent upon the
presentation of past work performed.  Logic reserves the right to disclose and
display the results of its work developed on behalf of Client to the public as
an example of Logic’s value to the marketplace.  Logic will prepare

 
 
 

--------------------------------------------------------------------------------

 
  
such marketing materials for review by Client and only release such materials
with Client approval, which shall not be unreasonably withheld.

 
 
17.  
Indemnification.  Client agrees to indemnify and hold harmless Logic from any
costs, damages, attorney fees, costs, or losses as a result of any claim arising
out of the Services performed or materials provided by Logic to or on behalf of
Client, except as provided in the following sentence.  Logic agrees to indemnify
and hold harmless Client from any costs, damages, attorney fees, costs, or
losses as a result of any claim arising out of Logic’s gross negligence or
professional misconduct.

 
18.  
Employee Solicitation.  Client recognizes that Logic has a substantial
investment in its intellectual property and employees.  Client agrees that it
will not directly or indirectly solicit or accept services from Logic employees
during the term of this Agreement and for a period of one (1) year following
either the termination of this Agreement or receipt of final payment in full for
all the Services performed hereunder whichever is last to occur.  Client
acknowledges and agrees that if it knowingly violates the provisions of this
Section 18, Logic will suffer irreparable harm for which there is no adequate
remedy at law, and Client therefore consents to the issuance of any injunction
or other equitable relief in favor of Logic enjoining any violation of this
Agreement.  Client further agrees that if it violates this Section 18, it will
immediately pay Logic, as liquidated damages, an amount equal to one (1) times
the employee’s total annual compensation current at the time the employee left
their position at Logic.

 
19.  
Service Warranty; Limitations of Liability. Logic agrees that the Services
provided hereunder will be performed in a professional manner consistent with
the standards and practice prevailing in the respective field of engineering to
which the Client’s project relates.  EXCEPT FOR THIS WARRANTY, LOGIC DISCLAIMS
ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY.  Under no circumstances
shall Logic be responsible for indirect, incidental, consequential, special or
exemplary damages or lost profits of any kind.  Furthermore, Client specifically
agrees that Logic’s maximum liability for any claim by Client arising out of the
performance or non-performance of the Services by Logic shall be limited to the
design fees paid by Client to Logic for Services prior to the time of assertion
of any such claim.

 
20.  
Survival.  In the event of any termination or expiration of this Agreement,
(a) Client nonetheless remains obligated to pay for all fees, Project Expenses,
and other costs due Logic payable hereunder up through the date of termination
or expiration, and (b) Sections 14, 16, 17, 18, 19, 20, 21 and 26 shall
nevertheless survive and remain in full force and effect.

 
21.  
Governing Law.  This Agreement will be governed in all respects by the internal
laws of the State of Minnesota (without regard to its conflict of law
principles), and each party consents to the exclusive personal jurisdiction of
and venue in the state and federal courts sitting in Hennepin County, Minnesota.

 
 
 

--------------------------------------------------------------------------------

 
 
22.  
Assignability.  Except as otherwise provided in this Agreement, Logic may not
sell, assign or delegate any rights or obligations under this Agreement.

 
23.  
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement.

 
24.  
Headings.  Headings are used in this Agreement for reference only and shall not
be considered when interpreting this Agreement.

 
25.  
Notices.  Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party's address or facsimile number written below or at such other
address or facsimile number as the party may have previously specified by like
notice.  If by mail, delivery shall be deemed effective three (3) business days
after mailing in accordance with this Section 22.

 
(1)  If to Logic, to:
 
Logic Product Development
411 Washington Avenue North
Minneapolis, MN 55401
Attention:  General Manager Logic Services
Telephone:  (612) 672-9495
Facsimile:  (612) 672-9489
 
(2)  If to Client, to the address for notice on the signature page of this
Agreement or, if no such address is provided, to the last address of Client
provided by Client to the Logic.
 
26.  
Attorneys’ Fees.  In any court action at law or equity that is brought by one of
the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.

 
27.  
Severability.  If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Fees for Services ::
 
 

Electrical Tech    $75/hr  PCB Designer / Associate Engineer    $85/hr  Engineer
I / Designer I / Sr. PCB Designer:    $105/hr  Engineer II / Designer II:   
$115/hr  Senior Engineer / Designer:     $130/hr  Principal Engineer / Lead
Designer      
$140/hr 
      Materials Acquisition Fee    18% 

 
Estimated Project Labor Fees   $145,000
 
Estimated Materials Expense (includes 18% Mat Acq)   $8,614
 
 
 
 
 
Project Authorization ::
 
Thank you for the opportunity to prepare this proposal.
 
Please sign below to indicate your acceptance of the terms and authorized scope
of work.
 
Logic Product Development
 
 
 
[sheardsiganture.jpg]
 
 
Jason Sheard – Director of Electrical Engineering
 
 
 
 
Acceptance of terms and initiation of project by Performance Health
Technologies.
 
o Phases 1 and 2
 
 
 
 
 
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
Signature/Title/Date
 


 